Title: To George Washington from Lieutenant Colonel Experience Storrs, 23 October 1775
From: Storrs, Experience
To: Washington, George



May it Please your Exelencey
Camp at Caimbridge October 23d 1775.

In Compliance with your Exelencies Request of the 20th of this Instant I have Conferred with the Several Officers of this Regiment, Laid your Exelencies Letter before them for there Consideration, They unanimously Conclude to tarry Should the Service Requier it to the Time mentioned by your Exelencey, The Officers Absent are Majr Johnston Capt. Clark, Leiut. Fitch, Leiut. Robinson & Leiut. Waterman, whose Minds I am not aquainted.
I Requested of the Officers Present to Confer with there Men & Return there Names to Day of those who were willing to tarry untill the first of January next. But they Reported there was not any who would give in there Names to tarry, Complained that in Case they Cloathed themselves to tarry untill that Time, the Cost would be the Same as through the Winter, That, they were generally of the Opinion that were there now Inlisting Orders and the promise of a furlow for a Short Time that about two thirds would Inlist for the Winter They Say there Men Doe not absolutely Decline Tarreing agreeable to your Exelencies Request, but are not willing to Subscribe, that I think theres not

much Dependance on them after the Term of there Inlistment is Expired—Beleive (in Case its proper for me to offer my Sentiments) that in Case there were emediate Orders for Inlisting that the biger part of them would Inlist for the Winter on Condition they could have a Short Furlow to goe Home & provide themselves Cloathing—With Due Respects, from your Exelencies most obedt humble Servt

Expr. Storrs Leiut. Colo. of the 34th Regt

